               Case 2:20-cr-00107-JCC Document 98 Filed 03/08/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                           CASE NO. CR20-0107-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12   HUMBERTO LOPEZ RODRIGUEZ and
     CARLOS CARRILLO-LOPEZ,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant Carlos Carillo-Lopez’s unopposed
18
     motion for an extension of time (Dkt. No. 96) to file reply briefs in support of Defendant’s
19
     motions (Dkt. Nos. 88, 90). The Court, finding good cause, hereby GRANTS Defendant’s
20
     motion (Dkt. No. 96) and ORDERS that the deadline for Defendant to file reply briefs is
21
     extended to March 26, 2021.
22
            DATED this 8th day of March 2021.
23
                                                            William M. McCool
24
                                                            Clerk of Court
25
                                                            s/Paula McNabb
26                                                          Deputy Clerk


     MINUTE ORDER
     CR20-0107-JCC
     PAGE - 1
